Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/8/2022. 
Claims 1-4, 6-11, 13-25 are pending in the case. Claim(s) 24-25 are new. 

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 1-4, 6-11, 13-23 have been fully considered and are persuasive. The 35 U.S.C. § 112(a) rejection of claim(s) 1-4, 6-11, 13-23 is respectfully withdrawn.

Applicant’s arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-4, 6-11, 13-23 have been considered, but are not persuasive. Examiner notes that claims 1-4, 6-11, 13-25 have been rejected under 35 U.S.C. § 112(a) in the current rejection below, and Examiner is unable to formulate a prior art rejection.
Regarding claims 1, 8 and 15, applicant argues “As a first point, none of the references disclose two different classes of combine-related information (e.g., loss data readings and operating parameter settings) being presented along with a geographic map on a display. FIG. 6 of Koch, for example, depicts a map and (only) grain loss data. That figure does not disclose any further classes of information (e.g. operating parameter settings). Koch '465 also shows only one class of information being presented on a display. FIG. 4 of Koch '465 shows only downforce data and FIG. 5 shows only population data. The maps in Koch '465 do not disclose, at the same time, loss data readings and "other than" loss data readings (i.e., two different classes of information) in combination with a map”. 
Examiner respectfully disagrees. Koch '465 Fig. 5 shows displaying Population Ranges within a Map and Direction in a Display, and therefore discloses displaying different classes of information in combination with a map.
Regarding claims 1, 8 and 15, applicant further argues “At the outset it is noted that Tableau cannot be relied upon because it is not analogous art. That reference is unrelated to agricultural combine harvesters. And, that reference is not reasonably pertinent to the problem faced by the inventor (i.e., displaying operating parameter settings on the same display as a geographic map and loss data readings). See MPEP 2141.01(a). Tableau bears no relation to operating parameter settings and loss data readings”.
Examiner respectfully disagrees. Tableau is related to displaying various information and readings in connection to a map. While Tableau is not related to a combine or a harvester, Tableau is analogous art to Koch, Bones and Koch’465, since Tableau, Koch, Bones and Koch’465 are all towards displaying readings for each of multiple regions on a geographical map.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-11, 13-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15, each recite “graphically indicate in real time on the display… the loss data readings at said one of the position readings”. There is lack of antecedent basis for “the loss data readings at said one of the position readings” in the claims (which implies multiple loss readings at the “one of the position readings”, since the claims recite “each loss data reading being associated with a respective one of the position readings”- which implies a single loss reading being associated with a single position reading.
Therefore the claims are indefinite.

Claim(s) 2--4, 6-11, 13-25 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 11 and 16 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).
Claim 25, recites “wherein the operator parameter settings are not directly displayed on the geographical map”. It is unclear what constitutes a direct or an indirect display on a geographical map, rendering the claim indefinite.

	Applicant is encouraged to contact Examiner for an interview to discuss rejections in the this Office Action.
 
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178